REQUESTED BY: Senator Jim Goll Nebraska State Legislature
May a motor vehicle, sold by a licensed dealer to an ultimate purchaser, and bearing "In Transit" stickers as provided in Neb.Rev.Stat. Section 60-320(3)(b), haul complete vehicles, which are properly licensed, from the seller's place of business to the purchaser for purposes of delivery of the vehicle to the purchaser and transportation back for a driver?
The ultimate purchaser may operate such a motor vehicle for a period of 15 days in order to effect proper registration, which would enable said purchaser to haul complete vehicles which are themselves properly licensed.
Neb.Rev.Stat. § 60-320(3)(b) (Supp. 1985) provides that:
Subject to all the provisions of law relating to motor vehicles and trailers not inconsistent with this section, any person, firm, or corporation holding a dealer's license issued pursuant to the laws of this state, . . . and who desires to effect delivery of any motor vehicle or trailer bought or sold by him or her from the point where purchased or sold to points within or outside this state may, solely for the purpose of such delivery by himself or herself, agent, or bona fide purchaser, drive such motor vehicle or pull such trailer on the highways of this state without charge or registration of such vehicle or trailer. . . . Such transit decal shall allow such owner to operate the motor vehicle or pull such trailer for a period of fifteen days in order to effect proper registration of the new or used motor vehicle or trailer, . . . (Emphasis added.)
The section quoted above provides that registration of vehicles sold or purchased by a licensed dealer is not required. Instead, delivery of those vehicles may be effected by the use of "In Transit" decals. However, the statute is specific in providing that the use by a licensed dealer of "In Transit" decals is solely for the purpose of such delivery. The use of an "In Transit" decal by a licensed dealer is limited to delivery only, and that licensed dealer may not operate the vehicle for other purposes which are permitted under regular dealer's license plates or regular registration. See, Opinion of the Attorney General, No. 261, August 26, 1958.
However, § 60-320 does provide that the owner of a motor vehicle may operate said vehicle or pull such trailer for a period of 15 days in order to effect proper registration of the new or used motor vehicle or trailer. It is important to note that there is a distinction between the use of "In Transit" decals by licensed dealers and ultimate purchasers. The ultimate purchaser may operate the motor vehicle or pull such trailer for the designated period in order to effect proper registration. There does not appear to be any restrictions on the ultimate purchaser during the in transit period. Therefore, it is our conclusion that ultimate purchasers, as opposed to licensed dealers, may haul complete vehicles, which are properly licensed, during the in transit period. The ultimate purchaser is responsible for effecting the appropriate registration for whatever use is made of said vehicle during the in transit period. A licensed dealer may not utilize an "In Transit" decal for any other purpose than delivery, and could not haul other vehicles as described above.
It is apparent from your letter that the instant situation involves the delivery by the licensed dealer of a motor vehicle to an ultimate purchaser, and transportation back for a driver. We assume, for purposes of this opinion, that the driver is an employee of the licensed dealer. We specifically do not comment upon any contractual arrangements between the ultimate purchaser and the operation of his or her motor vehicle by an employee of the licensed dealer. Such questions are beyond the scope of this opinion. The only question addressed is the use of an "In Transit" sticker by an ultimate purchaser other than a licensed dealer.
Sincerely,
ROBERT M. SPIRE Attorney General
Ruth Anne Evans Assistant Attorney General